Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-3, 5-6, 9-13, 15-16, 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generating input information…corresponding to transactions conducted through the internet and the 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “determining a first type of a first target unsupervised machine learning algorithm; obtaining feature information based on input information; extracting feature information from the feature information; obtaining a first target risk identification model corresponding to the first target unsupervised machine learning algorithm; determining a second type of a second target unsupervised machine learning algorithm; extracting second target feature information from the feature information by performing dimensionality reduction transformation on the feature information; obtaining a second target risk identification model corresponding to the second target…; comparing a first identification accuracy of the first risk identification model in identifying a risk event….; and determining whether a transaction of the transaction involves the risk event by using one or more of the first risk identification model or the second risk identification model…” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of gathering and processing data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how the recited processors are caused to perform these steps. Also, the recited one or more computer processor, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Thus, it is determined that claim 1 is not 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras [0079-0080]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining feature information based on input information; obtaining a first target risk identification model corresponding to the first target unsupervised machine learning algorithm; and obtaining a second target risk identification model corresponding to the second target” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity); the same applies to extracting feature information from the feature information based on a key performance indicator value of each piece of feature information and extracting second target feature information from the feature information by performing dimensionality reduction transformation on the feature information, for extraction of data is considered insignificant extra-solution activity in Content Extraction. The steps of “determining a first type of a first target unsupervised machine learning algorithm; determining a second type of a second target unsupervised machine learning algorithm; comparing a first identification accuracy of the first risk identification model in identifying a risk event….; and determining whether a transaction of the transaction involves the risk event by using one or more of the first risk identification model or the second risk identification model…” comprise the See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2-3, 6, 9, 12-13, 16, 19, 21, 23, and 25 do not recite additional elements but further narrow the scope of the abstract. While dependent claims 4-5, 7-8, 10, 15, 20, 22 and 24 do recite additional elements, but these additional elements are not only mere data gathering steps, but they also comprise analyses of data that is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1-3, 5-6, 9-13, 15-16, 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant amended the independent claims to recite “generating input information through a server corresponding to transactions conducted through the internet, the generating the input information including detecting a device used in a transaction conducted through the internet and a number of login accounts on a website supported by the server and accessed by the device.” However, the specification does not provide enough support for the newly introduced limitations. Clarification is required.




Response to Arguments
7. 	Applicant's arguments filed on 12/30/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claim is not direct to an abstract idea, citing DDR, the examiner finds this argument unpersuasive. It is determined that apart from generic hardware and other extra-solution activities, the claim as a whole recites a method of organizing human activity. For instance, the claim language “generating input information…corresponding to transactions conducted through the internet and the generating the input information including detecting a device used in a transaction conducted through the internet and a number of login accounts on a website supported by the server and accessed by the device” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.

Applicant broadly contends that the claim recites very specific operations. However, as stated in MPEP 2106.05 “An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

While applicant argues the operations are specific, the claimed operations are part of the abstract idea. However, a narrowly stated abstract idea is still an abstract idea. “In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.

The examiner further contends that the claim recites a combination of additional elements including “determining a first type of a first target unsupervised machine learning algorithm; obtaining feature information based on input information; extracting feature information from the feature information; obtaining a first target risk identification model corresponding to the first target unsupervised machine learning algorithm; determining a second type of a second target unsupervised machine learning algorithm; extracting second target feature information from the feature information by performing dimensionality reduction transformation on the feature information; obtaining a second target risk identification model corresponding to the second target…; comparing a first identification accuracy of the first risk identification model in identifying a risk event….; and determining whether a transaction of the transaction involves the risk event by using one or more of the first risk identification model or the second risk identification model…” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of gathering and processing data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological 
Lastly, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras [0079-0080]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining feature information based on input information; obtaining a first target risk identification model corresponding to the first target unsupervised machine learning algorithm; and obtaining a second target risk identification model corresponding to the second target” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity); the same applies to extracting feature information from the feature information based on a key performance indicator value of each piece of feature information and extracting second target feature information from the feature information by performing dimensionality reduction transformation on the feature information, for extraction of data is considered insignificant extra-solution activity in Content Extraction. The steps of “determining a first type of a first target unsupervised machine learning algorithm; determining a second type of a second target unsupervised machine learning algorithm;  comprise the analysis of data that is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The examiner disagrees that the present claims are similar to those of DDR Holdings. In DDR Holdings, the claims solve specific technical or technological problems, and the specification provide an indication of the improvement in the relevant art. In contrast, here, the applicant does not identify how the claim solves a problem in the relevant arts. The applicant does not direct our attention to, and we do not see anything in, the record that provides an indication how the claimed invention increases the efficiency in risk analysis. As discussed above, a generic processor is used to implement the steps, and there is no indication that claim 1 improves the functioning of the processor, makes it operate more efficiently, or solves a technological problem with a solution rooted in computer technology.   
In response to applicant’s argument that the examiner fails to provide any evidence or articulated reasoning in support of the assertions. The examiner contends that unlike rejections under 102 and 103 which are evidence based, 101 is not evidence based. Rather, the rejection under 101 is a matter of law and such, no evidence is required. 
Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art").  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  






/OJO O OYEBISI/Primary Examiner, Art Unit 3697